Case 2:19-cv-00050-PLM-MV ECF No. 69, PageID.509 Filed 02/11/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

DEMARCUS T. YOUNG, #753683,             )
          Petitioner,                   )
                                        )      No. 2:19-cv-50
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
JOHN HALL, et al.,                      )
            Respondents.                )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 68), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: February 11, 2021                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
